Exhibit 10.1

PERFORMANT FINANCIAL CORPORATION
2012 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
You have been granted the following Option to purchase Common Stock of
Performant Financial Corporation (the “Company”) under the Company’s 2012 Stock
Incentive Plan (the “Plan”):
Name of Optionee:
 
Total Number of Option Shares Granted:
 
Type of Option:
[Nonstatutory Stock Option/Incentive Stock Option]
Exercise Price Per Share:
$
Grant Date:
 
Vesting Commencement Date:
 
Vesting Schedule:
This Option becomes exercisable with respect to the first 1/4th of the Shares
subject to this Option when you complete 12 months of continuous Service as an
Employee or a Consultant from the Vesting Commencement Date. Thereafter, this
Option becomes exercisable with respect to an additional 1/48th of the Shares
subject to this Option when you complete each additional month of such Service.
Expiration Date:
This Option expires earlier if your Service terminates earlier, as described in
the Stock Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
both of which are attached to and made a part of this document.
By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.
OPTIONEE:
Performant Financial Corporation
 
 
 
 
 
 
By:
 
Optionee’s Signature
 
 
 
 
 
Title:
 
Optionee’s Printed Name
 




PERFORMANT FINANCIAL CORPORATION
NOTICE OF STOCK OPTION GRANT
- 1 -



--------------------------------------------------------------------------------

 

PERFORMANT FINANCIAL CORPORATION
2012 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
Tax Treatment
This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be a nonstatutory option to the extent required by
the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.
Vesting
This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. This Option will in no event become exercisable for additional
Shares after your Service as an Employee or a Consultant has terminated for any
reason.
Term
This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant (fifth anniversary for a more than 10%
shareholder as provided under the Plan if this is an incentive stock option).
This Option may expire earlier if your Service terminates, as described below.
Regular Termination
If your Service terminates for any reason except death or “Total and Permanent
Disability” (as defined in the Plan), then this Option will expire at the close
of business at Company headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Company
determines when your Service terminates for this purpose and all purposes under
the Plan and its determinations are conclusive and binding on all persons.
Death
If your Service terminates because of death, then this Option will expire at the
close of business at Company headquarters on the date 12 months after the date
your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
Disability
If your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).
Leaves of Absence
For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.


PERFORMANT FINANCIAL CORPORATION
STOCK OPTION AGREEMENT
- 1 -



--------------------------------------------------------------------------------

 

 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.
Restrictions on Exercise
The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained.
Notice of Exercise
When you wish to exercise this Option you must provide a notice of exercise form
in accordance with such procedures as are established by the Company and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
Form of Payment
When you submit your notice of exercise, you must include payment of the Option
exercise price for the Shares you are purchasing. Payment may be made in the
following form(s):
 
•
Your personal check, a cashier’s check or a money order.
 
•
Certificates for Shares that you own, along with any forms needed to effect a
transfer of those Shares to the Company. The value of the Shares, determined as
of the effective date of the Option exercise, will be applied to the Option
exercise price. Instead of surrendering Shares, you may attest to the ownership
of those Shares on a form provided by the Company and have the same number of
Shares subtracted from the Shares issued to you upon exercise of the Option.
However, you may not surrender or attest to the ownership of Shares in payment
of the exercise price if your action would cause the Company to recognize a
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes.
 
•
By delivery on a form approved by the Company of an irrevocable direction to a
securities broker approved by the Company to sell all or part of the Shares that
are issued to you when you exercise this Option and to deliver to the Company
from the sale proceeds an amount sufficient to pay the Option exercise price and
any withholding taxes. The balance of the sale proceeds, if any, will be
delivered to you. The directions must be given by providing a notice of exercise
form approved by the Company.


PERFORMANT FINANCIAL CORPORATION
STOCK OPTION AGREEMENT
- 2 -



--------------------------------------------------------------------------------

 

 
•
By delivery on a form approved by the Company of an irrevocable direction to a
securities broker or lender approved by the Company to pledge Shares that are
issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.
 
•
If permitted by the Committee, by a “net exercise” arrangement pursuant to which
the number of Shares issuable upon exercise of the Option shall be reduced by
the largest whole number of Shares having an aggregate Fair Market Value that
does not exceed the aggregate exercise price (plus tax withholdings, if
applicable) and any remaining balance of the aggregate exercise price (and/or
applicable tax withholdings) not satisfied by such reduction in the number of
whole Shares to be issued shall be paid by you in cash other form of payment
permitted under this Option. The directions must be given by providing a notice
of exercise form approved by the Company.
 
•
Any other form permitted by the Committee in its sole discretion.
 
Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.


PERFORMANT FINANCIAL CORPORATION
STOCK OPTION AGREEMENT
- 3 -



--------------------------------------------------------------------------------

 

Withholding Taxes and Stock Withholding
Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of the Option to
reduce or eliminate your liability for Tax-Related Items.
Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), or (c) any other arrangement
approved by the Company. The Fair Market Value of these Shares, determined as of
the effective date of the Option exercise, will be applied as a credit against
the withholding taxes. Finally, you shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the Shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section.
Restrictions on Resale
You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Transfer of Option
In general, only you can exercise this Option prior to your death. You may not
sell, transfer, assign, pledge or otherwise dispose of this Option, other than
as designated by you by will or by the laws of descent and distribution, except
as provided below. For instance, you may not use this Option as security for a
loan. If you attempt to do any of these things, this Option will immediately
become invalid. You may in any event dispose of this Option in your will.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.


PERFORMANT FINANCIAL CORPORATION
STOCK OPTION AGREEMENT
- 4 -



--------------------------------------------------------------------------------

 

 
However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any
individual sharing your household (other than a tenant or employee), a trust in
which one or more of these individuals have more than 50% of the beneficial
interest, a foundation in which you or one or more of these persons control the
management of assets, and any entity in which you or one or more of these
persons own more than 50% of the voting interest.
 
In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.
 
The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.
Retention Rights
Neither your Option nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.
Shareholder Rights
Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a shareholder of the Company unless and until
you have exercised this Option by giving the required notice to the Company and
paying the exercise price. No adjustments will be made for dividends or other
rights if the applicable record date occurs before you exercise this Option,
except as described in the Plan.
Adjustments
The number of Shares covered by this Option and the exercise price per Share
shall be subject to adjustment in the event of a stock split, a stock dividend
or a similar change in Company Shares, and in other circumstances, as set forth
in the Plan.
Successors and Assigns
Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.
Notice
Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to their choice-of-law provisions).


PERFORMANT FINANCIAL CORPORATION
STOCK OPTION AGREEMENT
- 5 -



--------------------------------------------------------------------------------

 

Miscellaneous
You understand and acknowledge that (i) the Plan is entirely discretionary, (ii)
the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of an option does not in any way
create any contractual or other right to receive additional grants of options
(or benefits in lieu of options) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when options will be granted, the number of Shares
offered, the exercise price and the vesting schedule, will be at the sole
discretion of the Company.
The value of this Option shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.
You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.
You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all options or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit Shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.


PERFORMANT FINANCIAL CORPORATION
STOCK OPTION AGREEMENT
- 6 -



--------------------------------------------------------------------------------

 

The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in the Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are superseded. This
Agreement may be amended by the Committee without your consent; however, if any
such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.





BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

PERFORMANT FINANCIAL CORPORATION
STOCK OPTION AGREEMENT
- 7 -



--------------------------------------------------------------------------------

 

PERFORMANT FINANCIAL CORPORATION
2012 STOCK INCENTIVE PLAN
NOTICE OF CASH EXERCISE OF STOCK OPTION
OPTIONEE INFORMATION:
 
 
 
Name:
 
 
Social Security Number:
 
 
 
 
 
 
Address:
 
 
Employee Number:
 
OPTION INFORMATION:
 
 
 
Date of Grant:
_______________, 20__
Type of Stock Option:
Exercise Price per Share: $______________
 
Nonstatutory (NSO)
Total number of Shares of PERFORMANT FINANCIAL CORPORATION (the “Company”)
covered by option: __________


 
Incentive (ISO)

Number of Shares of the Company for which option is being exercised
now:            (“Purchased Shares”).
Total exercise price for the Purchased Shares: $                            
Form of payment enclosed:
 
Check for $                    , payable to “PERFORMANT FINANCIAL CORPORATION”

Name(s) in which the Purchased Shares should be registered:
_______________________________________________________
The certificate for the Purchased Shares should be sent to the following
address:
____________________________________________
____________________________________________
____________________________________________
____________________________________________

ACKNOWLEDGMENTS:
1.
I understand that all sales of Purchased Shares are subject to compliance with
the Company’s policy on securities trades.
2.
I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2012 Stock Incentive Plan and the tax consequences of
an exercise.
3.
In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.
4.
In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).




PERFORMANT FINANCIAL CORPORATION
NOTICE OF EXERCISE
- 1 -



--------------------------------------------------------------------------------

 

SIGNATURE AND DATE:
 
 
 
 
 
 
 
 
__, 20__






PERFORMANT FINANCIAL CORPORATION
NOTICE OF EXERCISE
- 2 -



--------------------------------------------------------------------------------

 

PERFORMANT FINANCIAL CORPORATION
2012 STOCK INCENTIVE PLAN
NOTICE OF STOCK UNIT AWARD
You have been granted the following Stock Units representing Common Stock of
Performant Financial Corporation (the “Company”) under the Company’s 2012 Stock
Incentive Plan (the “Plan”).
Name of Participant:
 
 
 
Name of Participant:
 
 
 
Date of Grant:
 
 
 
Vesting Commencement Date:
 
 
 
Vesting Schedule:
The Stock Units subject to this Award will vest in four (4) equal annual
installments on the first, second, third and fourth anniversaries of the Vesting
Commencement Date, subject to continuous Service as an Employee or a Consultant
from the Vesting Commencement Date through the applicable vesting date.

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Stock Units are granted under and governed by
the term and conditions of the Plan and the Stock Unit Agreement (the
“Agreement”), both of which are attached to and made a part of this document.
By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.
[ ]










PERFORMANT FINANCIAL CORPORATION






By:


Its:






PERFORMANT FINANCIAL CORPORATION
NOTICE OF STOCK UNIT AWARD
-3-





--------------------------------------------------------------------------------

 

PERFORMANT FINANCIAL CORPORATION
2012 STOCK INCENTIVE PLAN
STOCK UNIT AGREEMENT
Payment for Stock Units
No cash payment is required for the Stock Units you receive. You are receiving
the Stock Units in consideration for Services rendered by you.
Vesting
The Stock Units that you are receiving will vest in installments, as shown in
the Notice of Stock Unit Award.
No additional Stock Units vest after your Service as an Employee or a Consultant
has terminated for any reason.
Forfeiture
If your Service terminates for any reason, then your Award expires immediately
as to the number of Stock Units that have not vested before the termination date
and do not vest as a result of termination.
This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.
The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.
Leaves of Absence
For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.
Nature of Stock Units
Your Stock Units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Shares on a future date. As a holder of
Stock Units, you have no rights other than the rights of a general creditor of
the Company.


PERFORMANT FINANCIAL CORPORATION
STOCK UNIT AGREEMENT
-1-

--------------------------------------------------------------------------------

 

No Voting Rights or Dividends; Dividend Equivalents
Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a shareholder of the Company unless and
until your Stock Units are settled by issuing Shares. No adjustments will be
made for dividends or other rights if the applicable record date occurs before
your Shares are issued, except as described in the Plan.
Notwithstanding the foregoing, dividend equivalents shall be paid or credited on
Stock Units (other than Stock Units that, at the relevant record date,
previously have been settled or forfeited) as follows, except that the Committee
may specify an alternative treatment from that specified in (i), (ii), or (iii)
below for any dividend or distribution:
(i) Cash Dividends
If the Company declares and pays a dividend or distribution on the Shares in the
form of cash, then you will be credited, as of the payment date for such
dividend or distribution, an amount equal to the number of Stock Units credited
to you as of the record date for such dividend or distribution multiplied by the
amount that would have been paid as a dividend or distribution on each
outstanding Share at such payment date. Any amounts credited under this
paragraph (i) shall be subject to the restrictions and conditions that apply to
the Stock Unit with respect to which the amounts are credited and will be
payable when the underlying Stock Unit becomes payable. At the time the
underlying Stock Unit becomes payable, the Company has the discretion to pay any
accrued dividend equivalents either in cash or in Shares. If the underlying
Stock Unit does not vest or is forfeited, any amounts credited under this
paragraph (i) with respect to the underlying Stock Unit will also fail to vest
and be forfeited.
(ii) Non-Share Dividends
 If the Company declares and pays a dividend or distribution on Shares in the
form of property other than Shares, then a number of additional Stock Units
shall be credited to you as of the payment date for such dividend or
distribution equal to the number of Stock Units credited to you as of the record
date for such dividend or distribution multiplied by the fair market value of
such property actually paid as a dividend or distribution on each outstanding
Share at such payment date, divided by the Fair Market Value of a Share at such
payment date. Any Stock Units credited to you under this paragraph (ii) shall be
subject to the restrictions and conditions that apply to the Stock Unit with
respect to which the Stock Units are credited and will be payable when the
underlying Stock Unit becomes payable. If the underlying Stock Unit does not
vest or is forfeited, any Stock Units credited under this paragraph (ii) with
respect to the underlying Stock Unit will also fail to vest and be forfeited.
 (iii) Stock Dividends and Splits
If the Company declares and pays a dividend or distribution on Shares in the
form of additional Shares, or there occurs a forward split of Stock, then a
number of additional Stock Units shall be credited to you as of the payment date
for such dividend or distribution or forward split equal to the number of Stock
Units credited to you as of the record date for such dividend or distribution or
split multiplied by the number of additional Shares actually paid as a dividend
or distribution or issued in such split in respect of each outstanding Share.
Any Stock Units credited to you under this paragraph (iii) shall be subject to
the restrictions and conditions that apply to the Stock Unit with respect to
which the Stock Units are credited and will be payable when the underlying Stock
Unit becomes payable. If the underlying Stock Unit does not vest or is
forfeited, any Stock Units credited under this paragraph (iii) with respect to
the underlying Stock Unit will also fail to vest and be forfeited.


PERFORMANT FINANCIAL CORPORATION
STOCK UNIT AGREEMENT
-2-

--------------------------------------------------------------------------------

 

Stock Units Nontransferable
You may not sell, transfer, assign, pledge or otherwise dispose of any Stock
Units. For instance, you may not use your Stock Units as security for a loan. If
you attempt to do any of these things, your Stock Units will immediately become
invalid.
Settlement of Stock Units
Each of your vested Stock Units will be settled when it vests; provided,
however, that settlement of each Stock Unit will be deferred to the first
permissible trading day for the Shares, if later than the applicable vesting
date, but in no event later than December 31 of the calendar year in which the
applicable vesting date occurs.
For purposes of this Agreement, “permissible trading day” means a day that
satisfies all of the following requirements: (a) the exchange on which the
Shares are traded is open for trading on that day; (b) you are permitted to sell
Shares on that day without incurring liability under section 16(b) of the
Exchange Act, (c) either (i) you are not in possession of material non-public
information that would make it illegal for you to sell Shares on that day under
Rule 10b-5 under the Exchange Act or (ii) Rule 10b5-1 under the Exchange Act
would apply to the sale; (d) you are permitted to sell Shares on that day under
such written insider trading policy as may have been adopted by the Company; and
(e) you are not prohibited from selling Shares on that day by a written
agreement between you and the Company or a third party.
At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation.


PERFORMANT FINANCIAL CORPORATION
STOCK UNIT AGREEMENT
-3-

--------------------------------------------------------------------------------

 

Withholding Taxes and Stock Withholding
Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
settlement of the Stock Units, the subsequent sale of Shares acquired pursuant
to such settlement and the receipt of any dividends; and (2) do not commit to
structure the terms of the Award or any aspect of the Stock Units to reduce or
eliminate your liability for Tax-Related Items.
Prior to the settlement of your Stock Units, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your Stock Units are settled, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum statutory withholding amount,
(b) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization), or (c) any other
arrangement approved by the Company. The Fair Market Value of these Shares,
determined as of the effective date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes.
Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Plan or your purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to deliver
the Shares if you fail to comply with your obligations in connection with the
Tax-Related Items as described in this section, and your rights to the Shares
shall be forfeited if you do not comply with such obligations on or before
December 31 of the calendar year in which the applicable vesting date for the
Stock Units occurs.
Restrictions on Resale
You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
No Retention Rights
Neither your Award nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.


PERFORMANT FINANCIAL CORPORATION
STOCK UNIT AGREEMENT
-4-

--------------------------------------------------------------------------------

 

Adjustments
The number of Stock Units covered by this Award shall be subject to adjustment
in the event of a stock split, a stock dividend or a similar change in Company
Shares, and in other circumstances, as set forth in the Plan.
Successors and Assigns
Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.
Notice
Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to their choice-of-law provisions).


PERFORMANT FINANCIAL CORPORATION
STOCK UNIT AGREEMENT
-5-

--------------------------------------------------------------------------------

 

Miscellaneous
You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your Award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of Shares subject
to the awards, and the vesting schedule, will be at the sole discretion of the
Company.
The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.
You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.
You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all awards or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit Shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.


PERFORMANT FINANCIAL CORPORATION
STOCK UNIT AGREEMENT
-6-

--------------------------------------------------------------------------------

 

The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in this Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award. Any prior agreements,
commitments or negotiations concerning this Award are superseded. This Agreement
may be amended by the Committee without your consent; however, if any such
amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.



PERFORMANT FINANCIAL CORPORATION
STOCK UNIT AGREEMENT
-7-